 



EXHIBIT 10.1
2008 R. G. BARRY
MANAGEMENT BONUS PLAN
OBJECTIVES

•   Consistently achieve company and individual objectives.   •   Enhance
ability to attract, recruit, and retain a top-notch professional management
team.   •   Provide motivation through “win-sharing”.

PLAN SPECIFICATIONS

1.   Participation Levels

    Selected exempt associates participate in the plan. The levels listed below
are based on a position’s impact on profits.

      Level   Position Level
A
  President and CEO
B
  Corporate Executives
C
  Senior Executives
D
  Department Heads/Key Contributors

     The base salary as of the beginning of the plan year (July 1st) is used for
the purposes of calculating bonus payments.

2.   Bonus Award Opportunity       Threshold, target and maximum bonus award
levels as a percentage of base salary are established by level. Target award
opportunities correspond to market competitive bonus opportunities.

                      Level   Threshold   Target   Maximum
A
    25 %   Determined     100 %
B*
    12.5 %   annually by     50 %
C
    10 %   Board of     40 %
D
    6.25 %   Directors     25 %

    * CFO bonus level is level B plus 5%.

3.   Performance Measurement       Award payouts will be determined based on the
following determinants of performance.

  •   Company Objectives Performance     •   Individual Objectives Performance

 



--------------------------------------------------------------------------------



 



     Poor individual performance (individual rating that “does not meet minimum
expectations”) will eliminate all payouts to that individual regardless of
Associate level.
     Corporate Financial Objectives Performance below the threshold level will
eliminate payout for all plan participants.

4.   Performance Weighting by Group

                      Company   Individual     Objectives   Objective Levels  
Results   Results
  A
    100 %     N/A  
  B
    75 %     25 %
C/D
    50 %     50 %

5.   Determining Goal Attainment   •   Corporate Objectives are established
annually. Objectives will be a combination of financial and strategic
initiatives. Measures are set by senior management. Measures are approved, and
degree of attainment is approved by the Compensation Committee.   •  
Individual/Department Objectives are established annually by participants, and
degree of attainment is reviewed by Corporate Executive and approved by
President/CEO, or by the Compensation Committee in the case of the President/CEO
and his direct reports.   6.   Criteria for Participation   •   Associates must
be actively employed by R.G. Barry at the close of the plan year (6/30).   •  
New hires employed before December 31st will participate on a pro-rated basis.
Persons hired after this date will participate in the following year. Exceptions
may be made by the President/CEO. For Associates hired after December 31st,
participation levels and eligibility must be included in any offer of employment
letter, along with a start date of employment. The start date of employment is
the entry date of the new Associate into the Management Bonus Plan.   •  
Regarding pro-ration: Associates hired or promoted into a Management Bonus Plan
eligible position from the first to the fifteenth of the month shall be
considered to be hired or promoted as of the first of the month. Associates
hired or promoted from the sixteenth to the end of the month shall be considered
to be hired or promoted as of the first of the following month.   •   Review and
approval of Management Bonus Plan levels will be the responsibility of the
President/CEO.   •   Communication of Management Bonus Plan levels and the Plan
to individual participants will be the responsibility of each Corporate
Executive.   •   Associates who are on Short Term Disability or a Leave of
Absence on 6/30 of the plan year (not actively at work) will receive a pro-rated
Management Bonus Plan payment upon their return to

 



--------------------------------------------------------------------------------



 



    active full time work. Associates who do not return to active full time work
will not receive a Management Bonus Plan payment without approval of the
Compensation Committee.   •   In the event of a newly hired, promoted or
transferred Associate, the Corporate Executive must complete a Participation
Worksheet, sign it and have it approved by the President/CEO in order to
finalize participation.   •   Associates who are promoted from one position to
another may be eligible to have their Management Bonus opportunity increased. A
Participation Worksheet must be completed to effect a change in categories. For
purposes of calculating the payout, the higher percentage will be given to the
Associate for the entire plan year.   •   Associates who are employed by R.G.
Barry at the close of the plan year under the terms of the severance agreement
will not be eligible to receive a payout unless expressly stated in the terms of
the agreement, and approved by the President/CEO.   •   Associates who separate
from R. G. Barry during a plan year for reasons of death or Long Term Disability
will not be eligible to receive a Management Bonus Plan payment, unless approved
by the Compensation Committee.

 